Citation Nr: 1439980	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-38 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to May 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In January 2012, the Board remanded the claim for additional development.  

In an April 2013 decision, the Board denied service connection for a left shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanded the matter to the Board for actions consistent with the terms of the Joint Motion


REMAND

In the December 2013 Joint Motion, the parties agreed that a remand was warranted because the Board did not provide an adequate statement of reasons or bases for its determinations since it did not address whether there was substantial compliance with the Board's January 2012 remand.  Specifically, that there appears to be an issue with adequacy of February 2012 and April 2012 medical opinions.  The parties found that the negative opinions were based on an incorrect finding that there was a lack of in-service treatment for the left shoulder and did not address the documented in-service complaints of left shoulder pain.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule Veteran for a VA examination by a medical doctor examiner with the appropriate expertise who has not previously examined the Veteran, to address the etiology of any left shoulder disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The VA examiner should provide the following information:  

(a) Diagnose all current left shoulder disabilities.

(b) For each diagnosed left shoulder disability, provide an opinion whether the disability is at least as likely as not (50 percent or greater probability) incurred in or aggravated by the service.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran as to the onset and continuity of symptoms since service.  The examiner must also discuss the findings in service medical records, to specifically include the November 1961 record showing that the Veteran was treated for a painful left shoulder.  The examiner must reconcile the opinions provided with the February 2012 VA medical opinion and April 2012 addendum opinion.   

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

